DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug. 26, 2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 25 – 29 make use of the word “means.”  Note that “range value” in language “means for identifying a range value …” refers to maximum unambiguous range in claim 27.  See e.g. Spec. Paras. 107 & 114.  A filter such as a low pass filter is used to filter out any frequency exceeding a maximum frequency that corresponds to the maximum unambiguous range.  
All other “means” are self-evident and well-known.  Time division and frequency division multiplexing are conventional for providing offsets.  Signal-to-noise threshold are used for detection and a two-way range can be easily calculated based on speed of light and velocity can be determined via Doppler.  Transmitting and Receiving are both well-known in the art.  Calculations are provided for to determine unambiguous range wherein all signals outside of maximum unambiguous range are determined to be interference.  Angle-of-arrival can be determined based on known spacing between antenna elements.  
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 – 11, 13, 17 – 23, 25 and 28 – 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (US 2021/0173042) filed Dec. 9, 2019.
As to claims 1, 13 and 30, Wu discloses an apparatus for wireless communications at a vehicle (Para. 33), comprising:
a processor, memory coupled with the processor (Fig. 1 item 20); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine a configuration for transmitting a radar waveform by a plurality of radar transmitters of the vehicle, the configuration indicating an offset value for the radar waveform between a first radar transmitter of the plurality of radar transmitters and a second radar transmitter of the plurality of radar transmitters (Para. 32 “time division MIMO radar” and “each transmit channel with different frequency offset …”); 
transmit, by the first radar transmitter, a first instance of the radar waveform; transmit, by the second radar transmitter, a second instance of the radar waveform that is offset from the first instance of the radar waveform by the offset value (Id.); and 
identify at least one object based at least in part on transmitting the first instance of the radar waveform, or the second instance of the radar waveform, or both (Fig. 1 item 20 subitem 25).
As to claims 5 and 17, Wu discloses the apparatus of claims 1 & 13, apparatus of claim 13, wherein the offset value comprises a time offset (Para. 32 as already cited).
As to claims 6 and 18, Wu teaches the apparatus of claims 1 &13, wherein the offset value comprises a frequency offset (Para. 32 as already cited).
As to claims 7 and 19, Wu teaches the apparatus of claims 1 & 13, wherein the offset value comprises a combination of a time offset and a frequency offset (Para. 32 as already cited).
As to claims 8 and 20, Wu teaches the apparatus of claims 1 & 13, wherein the configuration indicates a second offset value for the radar waveform between a third radar transmitter of the plurality of radar transmitters and a fourth radar transmitter of the plurality of radar transmitters, and the instructions are further executable by the processor to cause the apparatus to: determine that the third radar transmitter, the fourth radar transmitter, or both, do not interfere with the first radar transmitter and the second radar transmitter; transmit, by the third radar transmitter, a third instance of the radar waveform; and transmit, by the fourth radar transmitter, a fourth instance of the radar waveform that is offset from the third instance of the radar waveform by the second offset value (Para. 32 and Fig. 1 shows multiple transmitters and receivers.).
As to claims 9 and 21, Wu discloses the apparatus of claims 1 & 13, wherein the configuration indicates one or more of a set of radar waveform chirps, a radar waveform carrier frequency range, a radar waveform frequency sweeping direction, a radar waveform frequency sweeping rate, or any combination thereof (Fig. 1 item 112).
As to claims 10 and 22, Wu disclose the apparatus of claim 13, wherein the instructions are further executable by the processor to cause the apparatus to: identify a range to the at least one object, a speed of the at least one object, a direction of the at least one object, or a combination thereof, based at least in part on transmitting the first instance of the radar waveform, or the second instance of the radar waveform, or both (Para. 33).
As to claims 11 and 23, Wu discloses the apparatus of claim 13, wherein the radar waveform comprises a frequency modulated continuous wave (Fig. 1 item 112).
As to claim 25, Wu discloses an apparatus for wireless communications at a vehicle, comprising: means for determining a configuration for transmitting a radar waveform by a plurality of radar transmitters of the vehicle, the configuration indicating an offset value for the radar waveform between a first radar transmitter of the plurality of radar transmitters and a second radar transmitter of the plurality of radar transmitters (Para. 32); means for transmitting, by the first radar transmitter, a first instance of the radar waveform; means for transmitting, by the second radar transmitter, a second instance of the radar waveform that is offset from the first instance of the radar waveform by the offset value (Para. 32); and means for identifying at least one object based at least in part on transmitting the first instance of the radar waveform, or the second instance of the radar waveform, or both (Para. 33).
As to claim 28, Wu discloses the apparatus of claim 25, wherein the configuration indicates a second offset value for the radar waveform between a third radar transmitter of the plurality of radar transmitters and a fourth radar transmitter of the plurality of radar transmitters, the 4 apparatus further comprising: means for determining that the third radar transmitter, the fourth radar transmitter, or both, do not interfere with the first radar transmitter and the second radar transmitter; means for transmitting, by the third radar transmitter, a third instance of the radar waveform; and means for transmitting, by the fourth radar transmitter, a fourth instance of the radar waveform that is offset from the third instance of the radar waveform by the second offset value (Para. 32 and Fig. 1 shows multiple transmitters and receivers.  Two offsets can be used – time and frequency as discussed in Para. 32 as cited in claim 1.).
As to claim 29, Wu discloses the apparatus of claim 25, further comprising: means for identifying a range to the at least one object, a speed of the at least one object, a direction of the at least one object, or a combination thereof, based at least in part on transmitting the first instance of the radar waveform, or the second instance of the radar waveform, or both (Para. 33).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 – 4, 14 – 16 and 26 – 27 are rejected under 35 U.S.C. 103 as being obvious over Wu in view of Warnick (US 2018/0011180).
As to claims 2, 14 and 26, Wu teaches the apparatus of claims 1 and 13, wherein the instructions are further executable by the processor to cause the apparatus to: identify a range value based at least in part on a filtering bandwidth value; and determine, based at least in part on the range value, the offset value (Para. 111 “Because the maximum unambiguous range extent for each frequency offset reference chirp signal is inversely related to the fast-time sampling interval, the ADC has a high sampling rate.” Para. 66 “the downshifted delta component 1212 (shown with black dotted line) for each transmitter (e.g., Tx2) aliases into the image of the sum component 1213 (shown with gray solid line) of a different transmitter (e.g., Tx1), thereby impairing correct detection. Again, this happens when the transmit channel offset is no greater than twice of the instrumented range spectrum extent of an individual transmitter's instrumented range-spectrum bandwidth” See also Para. 44).
Wu does not specify a filtering bandwidth value.  Nonetheless Wu teaches “In addition, the downshifted delta component 1202 (shown with black dotted line) for each transmitter (e.g., Tx2) aliases into the image of the sum component 1203 (shown with gray solid line) of a different transmitter (e.g., Tx1), thereby impairing correct detection. This happens when the transmit channel offset is no greater than twice of the instrumented range spectrum extent of an individual transmitter's instrumented range-spectrum bandwidth (Para. 65).” 
In the same field of endeavor, Warnick teaches “the IF bandwidth determines the maximum range because any target with a longer time delay and beat frequency will be filtered out by the IF low pass filter (Para. 103).”
In view of Warnick, it would have been obvious to modify the filter coefficients and/or transfer function, as is known in the art, of Wu’s filter 124 such that peaks associated with unambiguous ranges are eliminated based on said filter design including filter’s bandwidth thus improving the accuracy of rightful detection for each transmitter 11 of Wu.  
As to claim 3 and 15, Wu in view of Warnik discloses the apparatus of claims 2 and 14, wherein the range value comprises a maximum range value (The Examiner already interprets range value as unambiguous range.).
As to claims 4, 16 and 27, Wu teaches the apparatus of claims 1, 13 & 25, wherein the instructions are further executable by the processor to cause the apparatus to: identify interference generated by transmitting the first instance of the radar waveform and transmitting the second instance of the radar waveform; and apply a filter to the interference based at least in part on the offset value, wherein identifying the at least one object is based at least in part on applying the filter (Para. 44 “the amount of frequency offsets should be sufficient such that no targets within the maximum detection range of the radar from any two transmitters overlaps in the range domain. Thus, the amount of range shift corresponds to the amount of frequency offset imposed on each transmitter and is at least the amount of the maximum detection range of the radar.”).
Although it is clear that Wu takes great care to avoid interference due to range ambiguities, Wu does not explicitly state “identify” and “filter” interference wherein it is believed that Applicant interprets interference to be returns outside of a maximum unambiguous range per transmit channel.  
In the same field of endeavor, Warnick teaches “the IF bandwidth determines the maximum range because any target with a longer time delay and beat frequency will be filtered out by the IF low pass filter (Para. 103).”
In view of Warnick, it would have been obvious to modify the filter coefficients and/or transfer function, as is known in the art, of Wu’s filter 124 such that peaks associated with unambiguous ranges are eliminated thus improving the accuracy of rightful detection for each transmitter 11 of Wu.  
Claims 12 and 24 are rejected under 35 U.S.C. 103 as being obvious over Wu in view of Goda (US 2017/0307727)
As to claim 12 and 24, Wu does not teach the apparatus of claim 23, wherein the frequency modulated 2 continuous wave comprises a triangle wave that rises from a first frequency to a second frequency over a first time duration and falls from the second frequency to the first frequency over a second time duration.
Triangular waveforms – which have their own CPC classification g01s13/345 – are well-known in the art to better improve both range and velocity resolution.  See e.g. Goda Paras. 24, 55.  As such, it would have been obvious to modify the chirp generator of Fig. 1 of Wu to be a triangular chirp thereby further improving range and velocity resolution.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648